Citation Nr: 0911914	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  07-30 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
diabetes mellitus, type II.

2.  Whether the rating of 30 percent for nephropathy with 
hypertension associated with diabetes mellitus, type II, 
should reflect separate ratings.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to April 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in October 
2004 and April 2006 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Winston-Salem, North Carolina.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims herein decided has been accomplished.

2.  Competent medical evidence demonstrates that the 
Veteran's service-connected diabetes mellitus, type II, has 
been controlled with oral hypoglycemic agents and a 
restricted diet.  There is no medical evidence of required 
restrictions on his activities due to diabetes, or any 
episodes of ketoacidosis or hypoglycemic reactions requiring 
hospitalization.  

3.  Competent medical evidence shows microalbuminuria is due 
to diabetes, that hypertension is not due to diabetes, that 
the Veteran should be rated for nephropathy with hypertension 
associated with diabetes mellitus, type II, at no more than 
30 percent, and that he is not entitled to a separate rating 
for hypertension.

4.  The Veteran's service-connected disabilities consist of 
diabetes mellitus, type II, rated as 20 percent disabling, 
and nephropathy with hypertension associated with diabetes 
mellitus, type II, rated as 30 percent disabling.  

5.  The Veteran is a high school graduate and is not 
currently employed.

6.  There is no competent medical evidence that indicates 
that the Veteran's service-connected disabilities alone 
preclude him from engaging in substantially gainful 
employment that is consistent with his education and 
occupational experience.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
diabetes mellitus, type II, are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.119, Diagnostic 
Code (DC) 7913 (2008).

2.  The Veteran is properly rated at 30 percent for 
nephropathy with hypertension associated with diabetes 
mellitus, type II.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 4.104, Diagnostic Code 
7101, 4.115a, 4.115b, Diagnostic Code 7541, 4.119, Diagnostic 
Code 7913 (2008).

3.  The criteria for a total disability rating based on 
individual unemployability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.340, 
4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled 
by information provided to the Veteran in letters from the RO 
dated in June 2005 and August 2008.  These letters notified 
the Veteran of VA's responsibilities in obtaining information 
to assist the Veteran in completing his claims, and 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claims.  Thereafter, the claims 
were reviewed and supplemental statements of the case were 
issued in August 2008 and October 2008.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 20 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006)). 

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to effective dates was not provided to the Veteran; however, 
this deficiency is not shown to prejudice the Veteran.  
Because in the decision herein, the Board denies increased 
ratings for the two claimed disabilities and denies 
entitlement to a TDIU, no effective date is being, or is to 
be, assigned.  Therefore, there is no possibility of 
prejudice to the Veteran under the notice requirements of 
Dingess/Hartman.

The Board acknowledges a recent decision from the Court that 
provided additional guidance regarding the content of the 
notice that is required to be provided under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) in claims involving 
increased compensation benefits.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  A notice as to these matters, 
in connection with the Veteran's claim for an increased 
rating for diabetes, was provided the Veteran in the August 
2008 correspondence.  

The notice requirements pertinent to the issues on appeal 
have been met and all identified and authorized records 
relevant to these matters have been requested or obtained.  
The Board finds that the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA laws and 
regulations and to move forward with these claims would not 
cause any prejudice to the Veteran.

Increased Ratings - Laws and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

The Court has held that a claim for a higher rating when 
placed in appellate status by disagreement with the original 
or initial rating award (service connection having been 
allowed, but not yet ultimately resolved), remains an 
"original claim" and is not a new claim for an increased  
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
such cases, separate compensable ratings may be assigned for 
separate periods of time if such distinct periods are shown 
by the competent evidence of record during the pendency of 
the appeal, a practice known as "staged" ratings.  Id. at 
126.

It is the responsibility of the rating specialist to 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2.  
Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Rating of disabilities based 
upon manifestations not resulting from service-connected 
disease or injury and the pyramiding of ratings for the same 
disability under various diagnoses are prohibited.  38 C.F.R. 
§ 4.14.

When there is a question as to which of two evaluations to 
apply, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating, otherwise the lower rating shall be assigned.  
38 C.F.R. § 4.7.
Diabetes mellitus

Law and Regulations - Specific
791
3
Diabetes mellitus
Ratin
g

Requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities 
(avoidance of strenuous occupational and 
recreational activities) with episodes of 
ketoacidosis or hypoglycemic reactions requiring at 
least three hospitalizations per year or weekly 
visits to a diabetic care provider, plus either 
progressive loss of weight and strength or 
complications that would be compensable if 
separately evaluated
100

Requiring insulin, restricted diet, and regulation 
of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications 
that would not be compensable if separately 
evaluated
60

Requiring insulin, restricted diet, and regulation 
of activities
40

Requiring insulin and restricted diet, or; oral 
hypoglycemic agent and restricted diet
20

Manageable by restricted diet only
10
Note (1): Evaluate compensable complications of diabetes 
separately unless they are part of the criteria used to 
support a 100 percent evaluation. Noncompensable 
complications are considered part of the diabetic process 
under code 7913.
Note (2): When diabetes mellitus has been conclusively 
diagnosed, do not request a glucose tolerance test solely for 
rating purposes. 
38 C.F.R. § 4.119, Diagnostic Code 7913 (2008)

Factual Background and Analysis

After a review of the evidence, the Board finds that the 
record does not support the assignment of a rating in excess 
of 20 percent for diabetes mellitus, type II.  The Veteran's 
claim for a higher rating was received in October 2004.  
Numerous medical records were submitted in support of the 
claim.
VA outpatient treatment records include an October 2003 VA 
medical record that noted lab results indicated poor diabetes 
control in a newly diagnosed diabetic.  The Veteran was given 
instructions on diet and portion control.  An April 2004 VA 
eye clinic examination record noted no evidence of diabetic 
retinopathy.

A May 2004 private medical record from J.W., M.D. noted that 
the Veteran's diabetes was complicated by blurred vision and 
a burning sensation in his feet and hands.  The history 
included a motor vehicle accident when v was a child, with a 
nephrectomy.  Physical examination revealed that small 
cataracts, and that the central nervous system, including 
sensation, was intact.  The physician requested copies of VA 
hospital records.  Dr. J.W. did not complete a form submitted 
to VA in June 2004 on the Veteran's treatment for diabetes 
because he wrote that he did not have complete records 
available with which to provide a complete assessment.

The Veteran underwent a VA examination in August 2004.  His 
treatment for diabetes consisted of oral hypoglycemics 
(Metformin and Glipizide).  A restricted diet was noted, but 
no restrictions of activities related to diabetes were noted.  
No ketoacidosis, hypoglycemic reactions, or hospitalizations 
related to diabetes were noted.  Neurologic and skin 
examinations were normal as was an examination of the 
extremities.  A VA eye examination the same day showed no 
diabetic retinopathy or other retinal pathology for either 
eye.

VA outpatient treatment records dated in January 2005 
revealed that the Veteran was seen for hand tremors.  He 
indicated that taking gabapentin helped. 

The Veteran underwent a VA examination in February 2006.  He 
reported that he was on an ADA diet with no restriction of 
activities.  He controlled his diabetes mellitus with oral 
medications.  His weight was stable.  No hospitalizations for 
ketoacidosis or hypoglycemia were noted.  Neurologic and skin 
examinations were normal as was an examination of 
extremities.  A VA eye examination the same day showed 
diabetes mellitus, type II, without ophthalmic sign with no 
diabetic-caused visual impairment or disability.

During a March 2006 VA outpatient treatment visit, the 
Veteran complained that he did not like to take Metformin 
because it made him tired.  A laboratory report showed that 
his glucose level was slightly elevated.  He complained of a 
burning sensation with his bowel movement.  In April 2007 
laboratory results noted that glucose was elevated.   

The Veteran underwent a VA examination in July 2007.  It was 
noted that the Veteran did not check his blood glucose and 
did not have a meter.  He complained that sometimes both feet 
and ankles were "on fire" when he laid down and sometimes 
this lasted a few hours until he fell asleep.  His treatment 
for diabetes consisted of Metformin and Glipizide, but the 
Metformin caused an upset stomach and he did not take it 
every day.  It also was noted that he was instructed to 
follow a special diet and had no history of hospitalizations, 
hypoglycemic reactions, ketoacidosis, peripheral vascular 
disease, or cardiac symptoms related to diabetes.  There were 
no restrictions on his ability to perform strenuous 
activities.  His urinary frequency was every 2 to 3 hours and 
none during the night.  His weight was listed at 237 pounds 
with no weight change noted.

In his August 2007 substantive appeal, the Veteran claimed 
that he had erectile dysfunction because of his diabetes.

In April 2008, the veteran was hospitalized at a VA Medical 
Center because of his elevated glucose level.  He was started 
on insulin.   

The Veteran underwent a VA examination in May 2008 where his 
diabetes was noted as under poor control.  He complained that 
if his sugar was high, it made him feel dizzy.  It was noted 
that he was treated with Metformin, Glipizide and insulin and 
that his activities were not regulated.  No ketoacidosis, 
erectile dysfunction, or hypoglycemia were noted.  The 
Veteran weighed 216 pounds and his estimated weight loss 
since 2003 was 40 to 50 pounds.  A VA eye examination that 
month also showed that any glaucoma or cataracts were not 
caused by diabetes.

In a November 2008 signed statement, the Veteran claimed his 
diabetes required regulation of activities in climbing 
stairs.
In this case, the objective medical evidence shows that the 
Veteran's service-connected diabetes mellitus initially 
required oral medication and some restrictions in his diet; 
in April 2008, insulin was added to his medications, and his 
diet continued to have some restrictions.  However, the 
competent medical evidence of record does not reflect that 
the Veteran's diabetes mellitus requires "regulation of 
activities", defined in Diagnostic Code 7913 as "avoidance 
of strenuous occupational and recreational activities".  The 
Board points out that the requirement that diabetes mellitus 
necessitates regulation of activities is a primary factor 
distinguishing  a 40 percent rating from the 20 percent 
evaluation under Diagnostic Code 7913.  It logically follows 
that the Veteran also lacks those factors that are criteria 
for a rating higher than 40 percent (episodes of ketoacidosis 
or hypoglycemic reactions requiring hospitalizations for 
diabetic care, visits at least twice monthly to a diabetic 
care provider, etc.).

In addition, competent medical evidence reflects that with 
the exception of nephropathy with hypertension associated 
with diabetes mellitus, the Veteran does not have any 
additional compensable diabetic complications such as 
diabetic retinopathy, skin symptoms, peripheral vascular 
disease, or peripheral neuropathy of the extremities.  
Consequently, the assignment of a separate disability rating 
for any other condition is not warranted under 38 C.F.R. 
§ 4.119, Diagnostic Code 7913, Note (1).

The Board acknowledges the Veteran's contentions that his 
diabetes mellitus is more severely disabling.  However, the 
Veteran is not a licensed medical practitioner and is not 
competent to offer opinions on questions of medical causation 
or diagnosis.  See Grottveit v. Brown, 5 Vet. App. 91 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

For all the foregoing reasons, the Veteran's claim for 
entitlement to a rating in excess of 20 percent for diabetes 
mellitus, type II, must be denied.  The Board has considered 
staged ratings, under Hart v. Mansfield, 21 Vet. App. 505 
(2007), but concludes that they are not warranted.  Since the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).
Nephropathy with hypertension

Law and Regulations - Specific

754
1
Renal involvement in diabetes mellitus, sickle cell 
anemia, systemic lupus erythematosus, vasculitis, or 
other systemic disease processes:

Rate as renal dysfunction.  38 C.F.R. § 4.115b, 
Diagnostic Code 7541 (2008)

Renal dysfunction:
Ratin
g
Requiring regular dialysis, or precluding more than 
sedentary activity from one of the following: 
persistent edema and albuminuria; or, BUN more than 
80mg%; or, creatinine more than 8mg%; or, markedly 
decreased function of kidney or other organ systems, 
especially cardiovascular
100
Persistent edema and albuminuria with BUN 40 to 80mg%; 
or, creatinine 4 to 8mg%; or, generalized poor health 
characterized by lethargy, weakness, anorexia, weight 
loss, or limitation of exertion
80
Constant albuminuria with some edema; or, definite 
decrease in kidney function; or, hypertension at least 
40 percent disabling under diagnostic code 7101
60
Albumin constant or recurring with hyaline and granular 
casts or red blood cells; or, transient or slight edema 
or hypertension at least 10 percent disabling under 
diagnostic code 7101
30
Albumin and casts with history of acute nephritis; or, 
hypertension non-compensable under diagnostic code 7101
0
38 C.F.R. § 4.115a (2008)


	(CONTINUED ON NEXT PAGE)





710
1
Hypertensive vascular disease (hypertension and 
isolated systolic hypertension):
Ratin
g

Diastolic pressure predominantly 130 or more
60

Diastolic pressure predominantly 120 or more
40

Diastolic pressure predominantly 110 or more, or; 
systolic pressure predominantly 200 or more
20

Diastolic pressure predominantly 100 or more, or; 
systolic pressure predominantly 160 or more, or; 
minimum evaluation for an individual with a 
history of diastolic pressure predominantly 100 or 
more who requires continuous medication for 
control
10
Note 1: Hypertension or isolated systolic hypertension must 
be confirmed by readings taken two or more times on at least 
three different days. For purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.
Note 2: Evaluate hypertension due to aortic insufficiency or 
hyperthyroidism, which is usually the isolated systolic type, 
as part of the condition causing it rather than by a separate 
evaluation.
Note 3: Evaluate hypertension separately from hypertensive 
heart disease and other types of heart disease. 
38 C.F.R. § 4.104, Diagnostic Code 7101 (2008)

Factual Background and Analysis

The Veteran was service connected for hypertension in an 
October 1994 rating decision.  In the October 2004 rating 
decision under appeal, the RO, in effect, severed service 
connection for hypertension, then rated at 10 percent, and 
granted service connection for nephropathy with hypertension 
associated with service connected diabetes mellitus, type 2.  
A 30 percent rating was assigned.  Both actions were 
effective August 17, 2004.  The Veteran has requested 
separate ratings for his hypertension and nephropathy.  
However, as a matter of law, separate ratings are not to be 
assigned for disability from disease of the heart and any 
form of nephritis, on account of the close interrelationships 
of cardiovascular disabilities.  38 C.F.R. § 4.115 (2008).  
Thus, the Veteran's hypertension has been properly 
recharacterized as being a component of nephropathy, and the 
rating code under which it is evaluated, is correct.  

After a review of the evidence of record, the Board finds 
that the record does not support the assignment of a rating 
in excess of 30 percent for nephropathy with hypertension 
associated with diabetes mellitus, type II.

An October 2003 VA medical record showed a creatinine reading 
of 1.2 mg/dL, a BUN reading of 15.3 g/dL, albumin of 4.9 
g/dL.  

From October 2003 to February 2004, private and VA blood 
pressure readings revealed systolic readings no higher than 
126, and diastolic readings no higher than 77.  

In February 2004, VA laboratory studies revealed microalbumin 
of 1.61 mg/dL, creatinine of 1.2 g/dL.  The examiner noted no 
edema.  It was remarked that the Veteran's blood pressure was 
under control.  

A May 2004 private medical record reflected hypertension then 
treated with several medications.  However, blood pressure 
was recorded as 123/80.  It was noted that the Veteran 
complained of frequent dizziness and that the Veteran was 
status post major trauma with a nephrectomy during childhood.

An August 2004 VA examination showed a positive microalbumin 
specimen result and a creatinine reading of 1.0 mg/dL.  His 
blood pressure measured 148/89.  The VA examiner diagnosed 
diabetes mellitus, type II, with laboratory evidence of 
nephropathy and hypertension not caused by diabetes mellitus.  


VA outpatient treatment records dated from June 2004 to April 
2007 noted several blood pressure readings, with systolic 
readings no higher than 144, and diastolic readings no higher 
than 88.    

The Veteran underwent a VA examination in February 2006.  The 
examiner noted that the Veteran had hypertension for many 
years with medication and that he was now found with 
nephropathy, which was most likely secondary to his 
hypertension rather than his diabetes because his 
hypertension was a longstanding condition.

The Veteran underwent a VA examination in July 2007.  No 
complications from hypertension were noted.  Laboratory 
results showed BUN measured 14 mg/dL, creatinine was 1.1 
mg/dL, and microalbumin was noted in the urine.  No casts 
were noted in the urine sample.  Blood pressure was recorded 
as 150/93, 148/83, and 160/90.  The VA examiner diagnosed 
microalbuminuria, or an early manifestation of renal failure, 
and found that it was a complication of diabetes.

The Veteran underwent a VA examination in May 2008.  
Creatinine measured 0.8 to 1.1 mg/dL and BUN measured 7 to 
18.  Blood pressure measured 136/79 and 125/74.  The VA 
examiner opined that the Veteran's hypertension was not 
caused by his diabetes, but preceded it by many years.  She 
found microalbuminuria, which indicated early renal disease 
from diabetes.  She noted that this had improved to the 
normal range, likely due to ACE inhibitor treatment, but was 
due to diabetes as the Veteran's diabetes had been poorly 
controlled.  

Based on a review of the evidence of record, the Board finds 
no evidence supporting a rating in excess of 30 percent for 
nephropathy with hypertension associated with diabetes 
mellitus, type II.  There is no evidence warranting a 40 
percent, rating under Diagnostic Code 7101, inasmuch as none 
of the recorded blood pressure readings showing diastolic 
levels of 120 or more.  The BUN and creatinine readings in 
the medical evidence do not support a higher rating for renal 
dysfunction under the provisions of 38 C.F.R. § 4.115a.  
There is also no evidence in the medical records of constant 
albuminuria with some edema, or a definite decrease in kidney 
function, that would entitle the Veteran to a higher, or 60 
percent, rating under the renal dysfunction provision.  

Therefore, the available evidence does support the severance 
of service connection for hypertension in August 2004; the 
grant of service connection for nephropathy with hypertension 
associated with diabetes mellitus, type II, at the same time; 
and does not support a rating in excess of 30 percent for 
this disability.

TDIU

Law and Regulations

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided, 
That, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  It is provided further that the existence 
or degree of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service-
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the Veteran unemployable.  Marginal 
employment shall not be considered substantially gainful 
employment.  For purposes of this section, marginal 
employment generally shall be deemed to exist when a 
Veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist, on a facts found basis 
(includes but is not limited to employment in a protected 
environment such as a family business or sheltered workshop), 
when earned annual income exceeds the poverty threshold.  
Consideration shall be given in all claims to the nature of 
the employment and the reason for termination.  38 C.F.R. 
§ 4.16(a).

Where a Veteran meets the schedular criteria for 
consideration of unemployability under 38 C.F.R. § 4.16(a), 
the only remaining question is whether the Veteran is unable 
to secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities.

It is the established policy of the Department of Veterans 
Affairs that all veterans who are unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Therefore, rating boards should submit to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in paragraph (a) of 
this section.  The rating board will include a full statement 
as to the Veteran's service-connected disabilities, 
employment history, educational and vocational attainment and 
all other factors having a bearing on the issue.  38 C.F.R. 
§ 4.16(b).

Age may not be considered as a factor in evaluating service-
connected disability; and unemployability, in service-
connected claims, associated with advancing age or 
intercurrent disability, may not be used as a basis for a 
total disability rating.  38 C.F.R. § 4.19.

The Court has held that in determining whether the Veteran is 
entitled to a total disability rating based upon individual 
unemployability neither his nonservice-connected disabilities 
nor his advancing age may be considered.  Van Hoose v. Brown, 
4 Vet. App. 361 (1993).  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is a recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the Veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the Veteran can find employment.  Id.

VA regulations provide that in exceptional cases where the 
schedular evaluations are found to be inadequate, an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may be approved provided the case 
presents such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

A total rating for compensation purposes based on 
unemployability will be granted when the evidence shows that 
the Veteran, by reason of his service-connected disabilities, 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341.

Factual Background and Analysis

A May 2004 private medical record revealed that the Veteran 
complained of frequent dizziness and had not been working 
secondary to concerns with possible injuries suffered due to 
his dizziness.  Dr. J.W. wrote that given the overall degree 
of the Veteran's medical problems, limitations and 
complaints, he felt that the Veteran would not be able to 
return to any degree of meaningful work and he recommended 
that the Veteran be classified as completely disabled.  

A decision from the Social Security Administration (SSA), 
dated in October 2004, found the Veteran entitled to 
disability benefits from SSA, retroactive to November 2001, 
because of his bilateral hip and foot pain.  SSA records 
found in the claims file do not provide further detail on the 
Veteran's diabetes, hypertension and kidney conditions.

In his VA Form 21-8940 (Application for Increased 
Compensation Based on Unemployability) received in May 2005, 
the Veteran said that he left his last job due to his 
diabetic disability.  He indicated that he had completed a 
high school education and had worked for approximately three 
months at some sort of electrician's job.  In an August 2005 
signed statement, the Veteran explained further that he had 
worked at Ohms Electric Company from 1988 until Ohms went out 
of business in 2001.  In September 2005, the Veteran's last 
employer, Davis Electrical Construction, Inc., filed 
employment information with VA and disclosed that the Veteran 
was laid off in November 2001 as part of a reduction in force

The July 2007 VA examiner noted that the Veteran was 
unemployed but not retired and quoted the Veteran as stating 
that he had not worked since 2001 due to bilateral foot pain 
and left leg pain.  The examiner opined that diabetes did not 
impact employability, either physical or sedentary.  She 
noted that currently the Veteran's feet did not hurt as much, 
sores on his hands were gone, and left leg cramps were 
controlled by medications.  She also attributed the burning 
in the Veteran's feet to a past history of alcoholism.  The 
Veteran claimed that he still could not work because his 
Metformin medication for diabetes made him sick in the 
morning.

The May 2008 VA examiner opined that when the Veteran's 
diabetes was poorly controlled it caused the Veteran to feel 
dizzy, which would impact physical labor and sedentary 
employment.  The examiner noted that the Veteran had 
limitations from arthritis as well that would prevent him 
from doing physical labor.  She noted no other apparent 
limitations than dizziness regarding sedentary employment.  
She noted that the Veteran was a former electrician who last 
worked in 2001 and who said that he could not get up on 
ladders and do physical work due to arthritis and dizziness.  
She noted that the Veteran could sit for a long time, had 
good use of his arms, and could complete activities of daily 
living.

Based upon the evidence of record, the Board finds the 
preponderance of the persuasive evidence does not demonstrate 
the Veteran is unemployable as a result of his service-
connected disabilities.  VA records show service connection 
has been established for diabetes mellitus, type II (20 
percent) and nephropathy with hypertension associated with 
diabetes mellitus, type II (30 percent).  His combined 
service-connected disabilities rating is 40 percent.  The 
schedular rating criteria for TDIU consideration under 38 
C.F.R. § 4.16(a) have not been met in this case.

There is little medical evidence to suggest that the Veteran 
is unemployable as a result of his service connected 
disabilities, alone.  Dr. J.W. suggested in a May 2004 
private medical record that the Veteran would not be able to 
return to any meaningful work and recommended that he be 
classified as completely disabled.  However, Dr. J.W. did not 
confine his recommendation to the effect of only the 
Veteran's service-connected disabilities but based that 
recommendation on all the Veteran's medical problems, 
limitations and complaints.  The Veteran has been noted in 
the record to have arthritis and foot and hip pain that are 
not service connected, but that led to his receipt of SSA 
disability benefits.  The most recent VA examiner noted that 
arthritis and dizziness interfered with the Veteran's 
employability, but that dizziness only affected employability 
when the Veteran's diabetes was not under good control and 
that there were no other apparent limits on his sedentary 
employment.  None of the competent medical evidence of record 
shows that the Veteran is unemployable solely due to symptoms 
arising from his service-connected diabetes and his service-
connected nephropathy with hypertension associated with 
diabetes.  Therefore, his claim for entitlement to TDIU must 
be denied.


ORDER

Entitlement to a rating in excess of 20 percent for diabetes 
mellitus, type II, is denied.

The Veteran is properly rated at 30 percent for nephropathy 
with hypertension associated with diabetes mellitus, type II; 
entitlement to a separate rating for hypertension is denied.

Entitlement to a total disability rating based upon 
individual unemployability is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


